Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to papers filed on 1/29/2021.
Claims 1 and 11 have been amended.
Claims 2 and 13 have been cancelled.
No claims have been added.
Claims 1, 3-12, and 14-21 are pending.

Claim Objections
Claims 1, 12, and 14-21 objected to because of the following informalities:  Claim 11 is identified as “Original”, however amendments have been made to the claim language.  It will be assumed, for further consideration of the merits, that the incorrect status identifier of Claim 11 is an unintended oversight. Although not being made at this time, Applicant is advised that future occurrence of this error may result in a notice of non-compliance may be mailed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 
The claims recite making transactions between accounts in order to procure services from providers.  The limitations of registering accounts, receiving financial information (assets, liabilities, etc.), creating and updating balance sheets, estimating financial needs, acquiring digital tokens (a form of currency), storing data, and using tokens to pay for and procure services form a provider, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial/legal interactions in the form of selling services to a consumer and managing financial information. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of commercial/legal interactions which represents certain methods of organizing human activity. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computing device to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using “digital tokens”.  Digital tokens, as used in the claims, merely represent data that is transferred between sources by the computing devices (generic processor performing a generic computer functions such as transmitting data).  The digital tokens merely represent known concepts such currency or other monetary units that can be transferred among parties (either in a computer environment or outside of a computer environment)

These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 3-5, 10, 14-16, and 21 recite further elements related to specific types of data and/or specific sources of data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of data and/or specific sources of data do not significantly affect the processing of the claimed invention.  Therefore, Claims 2-5, 10, 13-16, and 21 are ineligible.
Claims 6 and 18 recite further elements related to transmitted data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  Therefore, Claims 6 and 18 are ineligible.
Claims 7 and 17 repeat similar activates and elements as recited in the independent claims and therefore fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  Therefore, Claims 7 and 17 are ineligible.
Claims 8 and 19 recite further elements related to analyzing the data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas because it merely specifies a common type of data analysis or manipulation without anything more.  Therefore, Claims 8 and 19 are ineligible.
Claims 9 and 20 recite the use of an artificial intelligence engine to perform the claimed elements. The artificial intelligence engine used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data), since no specific regarding the use of the artificial intelligence engine is provided. Therefore, Claims 9 and 20 are ineligible.
Claim 12 recites the use of an application on a device to engine to perform claimed elements. The application and device used in these steps is recited at a high-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Pub. No. US 2016/0300222 A1) in view of Wadley et al. (Pub. No. US 2016/0275612 A1) in further view of Clark (Pub. No. US 2018/0182040 A1) in further view of Ivan (Moving Toward a Blockchain-based Method for the Secure Storage of Patient Records, as used as evidence for official notice).
In regards to Claims 1 and 11, Yang discloses:
A system for acquisition and payment of aging, disability, and palliative (ADP) services, comprising at least one computing device configured to: 
register at least one consumer by storing said consumer's consumer information, including said consumer's name and other identifying information and creating a consumer account for said consumer from said consumer information; ([0018]; [0031],  an account is established for users including name and identification data)
cryptocurrency (i.e. “digital token”) can be deposited into an account)
update the consumer balance sheet to reflect the digital token acquired; ([0032], a balance associated with the account is updated to reflect transactions (which would include deposits/tokens acquired))
register at least one [recipient] by storing said [recipient’s] information, including said at least one [recipient] name and other identifying information in a [recipient]  account; ([0018]; [0031],  an accounts can be established for transmitters and recipients (used for payments, spending, see also [0014]))
make payment [to recipient] in an amount of digital tokens from the consumer account; ([0031]-[0035]; [0064]; [0065], shows cryptocurrency transactions between senders and recipients)
update the consumer balance sheet and the [recipient] ADP balance sheet to reflect the payment. ([0032], a balance associated with the account is updated to reflect transactions for both sender and recipient accounts, and balances for accounts involved in transactions being updated)
Yang discloses a method/system for making digital transactions that include accounts with balances.  Yang does not explicitly disclose the specific method for creating a balance sheet, however, Wadley teaches:
receive from said consumer a consumer itemization of said consumer's assets and liabilities; ([0134], system accesses a user’s liabilities and assets I order to create a balance sheet)
system accesses a user’s liabilities and assets I order to create a balance sheet)
create estimates of needs and liabilities of said consumer over a future period of time and store the estimates in the consumer balance sheet; ([0007], [0045]; [0046], the system monitors assets and liabilities for future values, such as future payments, future values of assets, etc. that is then incorporated into the account and the asset analysis)
Like Yang, Wadley also registers at least one consumer by storing said consumer's consumer information, ([0004])
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Yang so as to have included the above steps for creating balance sheets, since the claimed invention is merely a combination of old elements that would perform the same functions in combination as they would perform separately (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  One of ordinary skill in the art would have understood that, in combination, the systems of Yang and Wadley could each be performed without interfering with one another and result in an improved system that would simply provide the services of both systems. 
Yang/Wadley disclose the above system/method for monitoring account balance and making transactions between senders and recipients.  Yang/Wadley also disclose creation of balance sheets for users based on assets and liabilities, as described above.  
balance sheet of said service provider in said provider account;  (Claim 1, shows the balance sheet of a service provider being used in the process for procuring services “…specifying the collateral required by the lender to satisfy credit conditions through all tested years…generating a result specifying the excess cash value on the lender's balance sheet…generating a result specifying the actuarially risk-weighted for the lender to put same on its balance sheet as part of Tier 2 capital; conglomerating risk-weighted balance sheet assets based on the generated results; and informing the lender of the amount of risk-weighted assets which can be securitized.”; Clark teaches balance sheets specifically attributed to service providers and the use of a provider balance sheet in procuring services, however, it is noted that the creation and storage of a balance sheet for any type of account holder is disclosed in Yang/Wadley.  The claim language does not differentiate between how the accounts and balance sheets are created for consumers or service providers and one of ordinary skill in the art would understand that the same process would be used for both.)
select a service provider and estimate a value for services to be provided to the consumer; ([0034]; [0035], shows users selecting service to procure; Claim 1, shows the determination of values for [provider’s/policies, including dividends, payments, rate of return, etc.)
procure services from a selected service provider; ([0034]; [0035], shows users selecting service to procure;

While Yang/Wadley/Clark discloses the above method/system for procuring services through digital token transactions, including Wadley being used for “retirement planning”, Yang/Wadley/Clark does not disclose that the services are aging, disability, and palliative (ADP).
However, the Examiner asserts that the data identifying type of service is simply a label and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of service) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to [have the used aging, disability, and palliative (ADP) services 
One of ordinary skill in the art would have recognized that they type of service being procured would not have any significant effect on the how the claimed invention is processed.  One of ordinary skill in the art would understand that the method/system used on an aging, disability, and palliative (ADP) service would perform in the same manner with similar results if used for any other type of service.  In addition to the above rejection, the particular non-functional descriptive material to describe/label/name the type of service is deemed merely intended usage of the claim and therefore accorded no patentable weight.
Yang discloses the saving of transaction related data in block chains ([0012]; [0016]; [0065]). Although neither Yang, Wadley, nor Clark explicitly disclose that the tokens or balance sheets, themselves, are stored in the block chains (wherein said digital tokens, the consumer ADP balance sheet, and the provider ADP balance sheet are stored in a blockchain), it is old and well known to those of ordinary skill in the art, that block chains can be used to store data, files, and documents of a any type and official notice to that effect is hereby taken.  As evidence, Examiner refers to Ivan, which discloses the use of block chains to store user data and records (page 3, “Blockchain-based Medical Record Storage and Data Exchange”, discusses the use of block chain for storing clinical records for security and efficiency; page 3, “Immutable Transaction Ledger”,  discusses how documents are saved in the block chain; page 5, “Implementing a Blockchain Solution”, discusses the actual manner in which documents can be stored in a block chain; the storing of a document such as a balance sheet or file such as a token would be performed in a similar manner o the items saved in the healthcare record system of Ivan)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Yang/Wadley/Clark so as to have included the ability to store balance sheets and tokens in a block chain using the record storing capabilities discussed in Ivan in order to make use of the known efficiency and security features of block chain storage (Ivan, page 3, “…blockchain technology can improve the security and efficiency of electronic health data storage and sharing…”; Yang, [0002]; [0016], Yang also discusses the efficiency and security of block chains). 
In regards to Claims 7 and 17, Yang discloses:
register at least one payer by entering said payer information, including the payer name and other identifying information in a payer account; create and store a payer ADP balance sheet in said payer account; receive a request from at least one consumer to procure digital tokens from at least one payer; transfer digital tokens from the payer account to the consumer account; update the consumer ADP balance sheet and payer ADP balance sheet to reflect the transfer. ([0014]; [0018]; [0031]-[0035]; [0064]; [0065], as described above in regards to Claims 1 and 11)
Claims 7 and 17 merely provide an alternate label to an account holder/type.  These claims recite the same process as the parent claims and simply reverse the role of the consumer form payer to recipient.  One of ordinary skill in the art would understand that the above process for making transactions between a payer and 
In regards to Claim 10, Yang/Wadley does not explicitly disclose, but Clark teaches: 
wherein at least one service provider is recommended to said at least one consumer via the ADP services exchange for the service desired by said consumer, based upon [specified criteria]  ([0034]; [0035]; Claim 1)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Yang/Wadley so as to have included wherein at least one service provider is recommended to said at least one consumer via the ADP services exchange for the service desired by said consumer, based upon [specified criteria], since the claimed invention is merely a combination of old elements that would perform the same functions in combination as they would perform separately (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  One of ordinary skill in the art would have understood that, in combination, the systems of Yang, Wadley, and Clark could each be performed without interfering with one another and result in an improved system that would simply provide the services of all systems. 

Applicant claims multiple sources of tokens.  However, the source of the tokens received by the customer has no bearing on the processing of the claimed invention.  The particular source of the tokens does not affect the scope of the parent claims as the system/method for making transactions of tokens and using balance sheets would not be significantly affected by the type of source from which the tokens are obtained.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have included past experience with service providers, reviews and ratings by other consumers, location, and/or availability (or any other criteria or attributes) for making recommendations to a user in the system of Yang/Wadley/Clark because the types of criteria used does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wadley in further view of Clark in further view of Liu (Pub. No. US 2019/0108499 A1).
In regards to Claims 3 and 14, Yang discloses a system that updates balance sheets for accounts in response to digital token transactions.  Yang/Wadley/Clark does not explicitly disclose wherein said digital tokens are acquired by said consumer performing volunteer work in exchange for the digital tokens, however, Liu teaches:
wherein said digital tokens are acquired by said consumer performing volunteer work in exchange for the digital tokens. ([0046], shows a user account on a system that includes digital currency earned by the user; [0053], shows that users can receive digital currency rewards from participating in a fundraising campaign (a form of volunteer work))
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Yang/Wadley/Clark so as to have included wherein said digital tokens are acquired by said consumer performing volunteer work in exchange for the digital tokens, as taught by Liu.
Yang/Wadley/Clark discloses a “base” method/system in which user account balances are altered based on the acquiring of digital tokens, as shown above.  Liu teaches a comparable method/system which also includes user account balances being altered based on the acquiring of digital tokens, as shown above.  Liu also teaches an embodiment in which the acquiring of digital tokens (a type of “digital currency”) are earned by said consumer performing volunteer work in exchange for the digital tokens, as shown above.  One of ordinary skill in the art would have recognized the adaptation 
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wadley in further view of Clark in further view of Lee et al. (Pub. No. US 2019/0034984 A1).
In regards to Claims 4 and 15, Yang discloses a system that updates balance sheets for accounts in response to digital token transactions.  Yang/Wadley/Clark does not explicitly disclose wherein at least one third party makes a donation of digital tokens to the consumer account, however, Lee teaches:
wherein at least one third party makes a donation of digital tokens to the consumer account.  (Abstract; [0002]-[0005]; [0030], shows a third-party donating digital currency to a user account on the system; [0027], shows digital currency including digital tokens)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Yang/Wadley/Clark so as to have included wherein at least one third party makes a donation of digital tokens to the consumer account, as taught by Lee.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wadley in further view of Clark in further view of Gillenson et al. (Pub. No. US 2010/0250351 A1).
In regards to Claim 5, Yang discloses a system that updates balance sheets for accounts in response to digital token transactions.  Yang/Wadley/Clark does not explicitly disclose wherein digital tokens are earned by said consumer in accordance with actions of said consumer in response to requests via the ADP services exchange, however, Gillenson teaches:
wherein digital tokens are earned by said consumer in accordance with actions of said consumer in response to requests via [a hosting service].  ([0079]; [0141], services may request that users perform activities, such as Filling out surveys or referring others) and in return provide digital currencies to the users account)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Yang/Wadley/Clark so as to have included wherein digital tokens are earned by said consumer in accordance with actions of said consumer in response to requests via [a hosting service], as taught by Gillenson.
Yang/Wadley/Clark discloses a “base” method/system in which user account balances are altered based on the acquiring of digital tokens, as shown above.  Gillenson teaches a comparable method/system which also includes user account balances being altered based on the acquiring of digital tokens, as shown above.  Gillenson also teaches an embodiment in which the acquiring of digital tokens (a type of “digital currency”) are earned by said consumer performing actions in response to requests via [a hosting service], as shown above.  One of ordinary skill in the art would have recognized the adaptation of wherein digital tokens are earned by said consumer in accordance with actions of said consumer in response to requests via [a hosting service] to Yang/Wadley/Clark could be performed with the technical expertise demonstrated in the applied references and would result in an improved system by allowing users more options for acquiring currency and increasing their balances using common and known methods. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wadley in further view of Clark in further view of Barhydt (Pub. No. US 2016/0196553 A1).
In regards to Claim 6, Yang discloses a system that updates balance sheets for accounts in response to digital token transactions.  Yang/Wadley/Clark does not explicitly disclose that alerts are sent to a user when a balance changes, however, Barhydt teaches:
wherein the ADP services exchange transmits an alert to said consumer upon a change in the amount of digital tokens in the consumer account.  (Fig. 3A; Fig. 2B; [0049], when a transaction is complete, a notification is sent to the consumer indicating a lower balance in the account)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Yang/Wadley/Clark so as to have included wherein the ADP services exchange transmits an alert to said consumer upon a change in the amount of digital tokens in the consumer account as taught by Barhydt in order to Keep users apprised of their account balances when transactions are successful (Barhydt, Fig. 3A; Fig. 2B; [0049]). 
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wadley in further view of Clark in further view of Kotzin et al. (Pub. No. US 2003/0017828 A1).
In regards to Claim 8 and 19, Yang/Wadley/Clark does not explicitly disclose, but Kotzin teaches: wherein the amount of digital tokens required for said payment for the ADP services is normalized based upon [service attributes or characteristics]. (Fig. shows a cost of a service providers being normalized along with other service characteristics so that users can choose a service that best fits their criteria.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system of Yang/Wadley/Clark so as to have included: wherein the amount of digital tokens required for said payment for the ADP services is normalized based upon [service attributes or characteristics as taught by Kotzin in order to add additional dimensions for ensuring that a user gets the best match for needed services and preferences (Kotzin, [0016]), and since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results
Yang/Wadley/Clark/Kotzin does not explicitly disclose the criteria being service type, service level, location and time.  However, these types of criteria have no bearing on the processing of the claimed invention.  The particular types of criteria do not affect the scope of the parent claims as the system/method for making transactions of tokens, using balance sheets, and/or making provider recommendations would not be significantly affected by the types of criteria or attributes used in the recommendation, since there is no indication of how specific criteria is used differently than other types and/or no indication of how any specific attribute would affect the functioning of the claimed invention. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have included service type, service level, location and time (or any other criteria or attributes) for making recommendations to a user in the system of .
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wadley in further view of Clark in further view of Kotzin in further view of official notice.
In regards to Claim 9 and 20, Yang discloses the use of artificial intelligence to make predictions based on attribute/criteria, Yang/Wadley/Clark/Kotzin does not apply the artificial intelligence specifically to the normalization techniques.  However, using an artificial intelligence engine to perform common and known analysis activities .
Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wadley in further view of Clark in further official notice.
17.	In regards to Claim 12, Yang/Wadley/Clark discloses a system in which users register for accounts in order to connect and communicate remote services, as described above.  Yang/Wadley/Clark does not explicitly disclose wherein said consumer accesses and registers via ADP services exchange via an application installed on said consumer's computing device.  However, registering with services using an application on a computing device is old and well known to those of ordinary skill in the art, and official notice to that effect is hereby taken.  For example, the ability to register accounts with services remotely using computers, such as over the Internet, has been available for several decades.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system of Yang/Wadley/Clark so as to have included wherein said consumer accesses and registers via ADP services exchange via an application installed on said consumer's computing device in order to provide the convenience of registering remotely using well-known and common techniques and technology that is widely available (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
In regards to Claim 21, Yang/Wadley does not explicitly disclose, but Clark teaches: 

It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Yang/Wadley so as to have included wherein at least one service provider is recommended to said at least one consumer via the ADP services exchange for the service desired by said consumer, based upon [specified criteria], since the claimed invention is merely a combination of old elements that would perform the same functions in combination as they would perform separately (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  One of ordinary skill in the art would have understood that, in combination, the systems of Yang, Wadley, and Clark could each be performed without interfering with one another and result in an improved system that would simply provide the services of all systems. 
Yang/Wadley/Clark does not explicitly disclose the criteria being past experience with service providers, reviews and ratings by other consumers, location, and availability.  However, types of criteria have no bearing on the processing of the claimed invention.  The particular types of criteria do not affect the scope of the parent claims as the system/method for making transactions of tokens, using balance sheets, and/or making provider recommendations would not be significantly affected by the types of criteria or attributes used in the recommendation, since there is no indication of how specific criteria is used differently than other types and/or no indication of how any specific attribute would affect the functioning of the claimed invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wadley in further view of Clark in further view of official notice in further view of Gillenson.
In regards to Claim 16, Yang discloses a system that updates balance sheets for accounts in response to digital token transactions.  Yang/Wadley/Clark does not explicitly disclose wherein the ADP services exchange grants digital tokens to said consumer account, however, Gillenson teaches:
wherein a [hosting service] grants digital tokens to said consumer account.  ([0079]; [0141], services may provide digital currency to a user account in return for performing activities)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Yang/Wadley/Clark so as to have included wherein a [hosting service] grants digital tokens to said consumer account, as taught by Gillenson.
Yang/Wadley/Clark discloses a “base” method/system in which user account balances are altered based on the acquiring of digital tokens, as shown above.  Gillenson teaches a comparable method/system which also includes user account balances being altered by the service providing digital tokens, as shown above.  Gillenson also teaches an embodiment in which the acquiring of digital tokens (a type of “digital currency”) provided by the hosting service, as shown above.  One of ordinary skill in the art would have recognized the adaptation of wherein a [hosting service] grants digital tokens to said consumer account to Yang/Wadley/Clark could be performed with the technical expertise demonstrated in the applied references and 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wadley in further view of Clark in further view of official notice in further view of Barhydt.
In regards to Claims 18, Yang discloses a system that updates balance sheets for accounts in response to digital token transactions.  Yang/Wadley/Clark does not explicitly disclose that alerts are sent to a user when a balance changes, however, Barhydt teaches:
wherein the ADP services exchange transmits an alert to said consumer upon a change in the amount of digital tokens in the consumer account.  (Fig. 3A; Fig. 2B; [0049], when a transaction is complete, a notification is sent to the consumer indicating a lower balance in the account)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Yang/Wadley/Clark so as to have included wherein the ADP services exchange transmits an alert to said consumer upon a change in the amount of digital tokens in the consumer account as taught by Barhydt in order to Keep users apprised of their account balances when transactions are successful (Barhydt, Fig. 3A; Fig. 2B; [0049]). 

Response to Arguments
Applicant’s arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant argues that the claim does not intend to tie-up or preempt all uses of the abstract idea (page 9).  However, Applicant is reminded that preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the federal circuit in OIP and Sequenom. Additionally, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.
Applicant is reminded that reciting a physical system does not, by itself, render a claimed invention to be significantly more than an abstract idea.  In cases, such as Applicant’s current claims, where the physical system is merely a tool that is used to “apply” the steps of the system, the process itself can still be an abstract idea.  Applicant’s claim merely use the computer system to perform the process, however, the process itself is not tied to the underlying technology.  See also, Applicant’s specification at page 26, “Computing devices may include a desktop computer, a laptop or handheld device.” (examples of generic computing devices).  The specification also does not provide any material showing how/why the claimed invention would be limited to and/or require anything beyond a generic or general-purpose computing device.
	Applicant argues that Examiner has disregarded several limitations, but only make a general assertion regarding each element (pages 10-11).  Applicant does not provide arguments or evidence to show how/why these elements would be significantly more than the abstract ideas.  Applicant states that “Such a limitation ensures that the claim is not merely directed to managing of commercial/legal interactions which represents certain methods of organizing human activity, as alleged in the office action, but to a technological improvement that required more than implementation in a general purpose computer.”, but provides no additional support.  For example, the use of blockchain (for which this statement was directed), smart contracts using Hyperledger chaincode (which is not in the claims), etc. are not new technologies.  The inclusion of blockchain in the claimed invention is merely used to store data, which would be within its known and normal function.  There is no indication of a “technological improvement” and Applicant does not explain how/why it would be a technological improvement.
Regarding the depending claims, Applicant argues that Examiner did not provide a specific explanation, however, Examiner did provide a specific reasoning for each claims rejection (for example Claim 8 “…because it merely specifies a common type of data analysis or manipulation without anything more.”).  Other claims merely recite steps that are equivalent in concept to related steps in the parent claim and are therefore rejected for the same reasoning (as they do not add anything to the abstract idea) and are presented as such in the rejection.  Applicant has not addressed these rejections and simply asserted that they were insufficient and not specific enough.  Applicant has not provided any material to show what the deficiencies in the rejection are and why those claims would be significantly more than the abstract tides.  Additionally, Applicant has not provided evidence demonstrating how/why elements related to activities such as transmitting alerts in response to changes, normalization, using application installed on computing devices, etc. would amount to significantly 
Applicant argues that storing record and data in a block chain represents a practical application, however, storing data and records in a block chain is a normal function of block chains (see the references applied in the above rejections and additional cited prior art for examples). Applicant admits that prior systems were able to do this.  Storing data in a block chain is something that can be performed using generic computer functions
Applicant references BASCOM, however, Applicant then asserts that the claimed invention is similar without providing any analysis or explanation regarding how/why the facts in the BASCOM decision are related to Applicant’s claimed invention.
Applicant references Example 21 regarding stock price alerts, however, the alerts in Example 21 were not the sole crux of the invention or the courts analysis of patentability.  Simply adding an alert does not make the invention significantly more and Applicant has not provided any analysis or explanation regarding how/why the facts in the Example 21 are related to Applicant’s claimed invention other than asserting the presence of an alert.  The response to Claim 12s installed application also falls under this response.
II. Rejection of Claims under 35 U.S.C. §103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that “The present claims related to the ability to manage ADP services between providers and consumers, not merely the ability of creating a balance sheet, as alleged in page 6 of the office action.”.  The material on page 6 of the office action pertains to more than merely ability to create a balance sheet, therefore this argument is unclear.  Yang was used for multiple elements beyond the creation of a balance sheet.  Additionally, although Yang includes the balance sheet, Wadley is also used for the creation of a consumer balance sheet.
Applicant argues that “Although Yang describes the use of the blockchain in order to provide secured transactions, it does not describe the steps required in the present claims.”.  It is unclear if Applicant is referring to steps related to the blockchain or all steps in the claim.  If the latter, please see the piecemeal remarks above, as the steps of the claims are rejected using a combination of references, not just Yang.  If the former, it is not clear what steps would be involved, as the claim only uses blockchains for storing data and there are no additional steps related to this activity beyond simply storing data using a blockchain. 
I regards to Wadley, Wadley was not used to reject the concept of a blockchain.  Applicant argues that the addition of the features of Wadley to Yang would be contrary to the teachings of Yang, however, Applicant has not provided any evidence to support this assertions (including, but not limited to, citations to material in Yang and Wadley and explanations as to why the combination would be detrimental to the invention of 
Applicant’s remarks regarding none of the references specifically disclosing “aging, disability, and palliative support services” was addressed in the original rejection, provided above, and repeated here:
One of ordinary skill in the art would have recognized that they type of service being procured would not have any significant effect on the how the claimed invention is processed.  One of ordinary skill in the art would understand that the method/system used on an aging, disability, and palliative (ADP) service would perform in the same manner with similar results if used for any other type of service.  In addition to the above rejection, the particular non-functional descriptive material to describe/label/name the type of service is deemed merely intended usage of the claim and therefore accorded no patentable weight.


Additional Prior Art Not Relied Upon
Gupta (Storing documents in blockchain). Discusses the use of block chains for storing documents.
Castinado et al. (Pub. No. US 2019/0165930 A1). Discusses the use of block chains for storing documents (see at least [0033]).
Bystrom (Blockchains, Real-Time Accounting and the Future of Credit Risk Modeling). Discusses the use of block chains for storing Financial and accounting data and records.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             March 2, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624